Exhibit 10.3

LOGO [g126544g31k47.jpg]

SUBSCRIPTION ESCROW AGREEMENT

THIS SUBSCRIPTION ESCROW AGREEMENT (this “Escrow Agreement”), dated as of
October 20, 2010, (the “Effective Date”) is entered into by and among FundCore
Institutional Income Trust, Inc. (the “Company”) and Wells Fargo Bank, N.A., as
escrow agent (the “Escrow Agent”).

WHEREAS, the Company intends to raise funds from investors (the “Investors”)
pursuant to a public offering (the “Offering”) of its shares of Common Stock
(the “Securities”) for total aggregate proceeds of not less than $10 million
(the “Minimum Amount”) or more than $500 million (the “Maximum Amount”)
(excluding, in each case, the shares of Common Stock to be offered and sold
pursuant to the Company’s distribution reinvestment plan).

WHEREAS, the Company has entered into a Primary Dealer Agreement with Integrity
Investments, Inc., a Florida corporation (the “Primary Dealer”), dated
October 20, 2010, pursuant to which the Primary Dealer is authorized to solicit
subscriptions in connection with the Offering from Investors to purchase the
Securities on behalf of the Company on a best-efforts basis and, from time to
time, to engage participating broker-dealers (the “Dealers).

WHEREAS, the Company desires to establish an escrow account (the “Escrow
Account”) with the Escrow Agent, as further described herein, in which funds
received from Investors will be deposited with the Escrow Agent, to be held for
the benefit of the Investors and the Company until such time as subscriptions
for the Minimum Amount of the Securities have been deposited into the Escrow
Account in accordance with the terms of this Escrow Agreement and the Company
authorizes the release of funds from the Escrow Account.

WHEREAS, the Escrow Agent is willing to accept appointment as escrow agent upon
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto agree as follows:

1. Escrow of Investor Funds.

(a) On or before the commencement of the Offering, the Company shall establish
an escrow account with the Escrow Agent (the “Escrow Account”), which shall be
titled “Wells Fargo Bank N.A., as Escrow Agent for FundCore Institutional Income
Trust Inc.”



--------------------------------------------------------------------------------

Prior to the Termination Date (as defined in Section 4 of this Escrow
Agreement), Investors subscribing to purchase Securities will be instructed by
the Company, the Primary Dealer and Dealers (as applicable) to deliver the full
amount of the subscription payment by wire transfer of immediately available
funds via The Federal Reserve Wire Network in U.S. dollars to the Escrow Account
as provided in Section 9 of this Escrow Agreement. All funds received from
potential Investors in payment for the Securities (“Investor Funds”) shall be
retained in the Escrow Account by the Escrow Agent and invested as stated below,
subject to the provisions of Section 3 of this Escrow Agreement.

(b) Escrow Agent shall have no duty to make any disbursement, investment or
other use of Investor Funds until and unless it has actual receipt of collected
funds. The Escrow Agent reserves the right to deny, suspend or terminate
participation by an Investor to the extent the Escrow Agent deems it advisable
or necessary to comply with applicable laws or to eliminate practices that are
not consistent with the purposes of the Offering.

2. Identity of Subscribers. A copy of the Offering document is attached as
Exhibit A to this Escrow Agreement. The Company shall furnish to the Escrow
Agent at the time Investors forward Investor Funds to the Escrow Agent, a list
of the Investors who have paid for the Securities showing the name, address, tax
identification number, amount of Securities subscribed for and the amount paid
and deposited with the Escrow Agent. This information comprising the identity of
Investors shall be provided to the Escrow Agent in the format set forth on
Exhibit B to this Escrow Agreement (the “List of Investors”). All Investor Funds
so deposited shall not be subject to any liens or charges by the Company, the
Primary Dealer or the Escrow Agent, or judgments or creditors’ claims against
the Company, until released to the Company as hereinafter provided. The Company
understands and agrees that the Company shall not be entitled to any Investor
Funds on deposit in the Escrow Account and no such funds shall become the
property of the Company except when released to the Company pursuant to
Section 3 of this Escrow Agreement. The Company, the Primary Dealer and the
Escrow Agent will treat all Investor information as confidential. The Escrow
Agent shall not be required to accept any Investor Funds with respect to which
it does not receive the information on the List of Investors.

3. Disbursement of Funds.

(a) In the event the Escrow Agent receives written notice from the Company that
the Company has rejected an Investor’s subscription, the Escrow Agent shall pay
to the applicable Investor, within ten (10) business days after receiving notice
of the rejection, by first class United States Mail at the address appearing on
the List of Investors, or at such other address or Federal Reserve Wire
instructions as are furnished to the Escrow Agent by the Investor in writing,
all collected sums paid by the Investor for Securities and received by the
Escrow Agent.

(b) Once the Escrow Agent is in receipt of Investor Funds sent via wire totaling
at least the Minimum Amount, the Escrow Agent shall notify the Company of the
same in writing. If the Minimum Amount or more is received into the Escrow
Account at any time before the Termination Date (as defined in Section 4 of this
Escrow Agreement), then the Escrow Agent shall pay out the Investor Funds when
and as directed in writing by the Company. The Escrow Agent shall continue to
release funds from the Escrow Account as directed by the Company pursuant to
written instruction that the Company shall provide to the Escrow Agent from time
to time.



--------------------------------------------------------------------------------

(c) If the Minimum Amount has not been received by the Escrow Agent before the
Termination Date, the Escrow Agent shall, within ten (10) business days after
the Termination Date, refund to each Investor by first class United States Mail
at the address appearing on the List of Investors, or at such other address or
Federal Reserve Wire instructions as are furnished to the Escrow Agent by the
Investor in writing, all sums paid by the Investor for Securities and received
by the Escrow Agent, and shall then notify the Company in writing of such
refunds.

(d) Notwithstanding anything else in this Escrow Agreement, the earnings earned
on such Investor Funds (except for de minimis interest that does not exceed the
costs and expenses associated with such payment, which the Company and Escrow
Agent agree for the purpose of this Agreement shall be $400.00) shall be paid
pro rata to each Investor upon, as applicable, the refund of Investor Funds
under either Section 3(a) or 3(c) or promptly following notification by the
Escrow Agent to the Company that the Escrow Agent is in receipt of Investor
Funds totaling at least the Minimum Amount pursuant to Section 3(b).

4. Term of Escrow. The “Termination Date” shall be the earlier of (i) 1:00 p.m.
MT on October 20, 2011; (ii) such time as the Company has raised the Minimum
Amount or more and all Investor Funds and the earnings thereon have been
released pursuant to Section 3(b) and 3(d) above, respectively; (iii) the date
the Escrow Agent receives written notice from the Company that the Company is
abandoning the Offering; (iv) the date the Escrow Agent receives notice from the
Securities and Exchange Commission or any other federal or state regulatory
authority that a stop or similar order has been issued with respect to the
Offering; or (v) the date the Escrow Agent institutes an interpleader or similar
action. After the Termination Date, the Company and the Primary Dealer shall not
deposit, and the Escrow Agent shall not accept, any additional amounts
representing payments by prospective Investors.

5. Duty and Limitation on Liability of the Escrow Agent.

(a) The Escrow Agent’s rights and responsibilities shall be governed solely by
this Escrow Agreement. Neither the Offering document, nor any other agreement or
document shall govern the Escrow Agent even if such other agreement or document
is referred to herein, is deposited with, or is otherwise known to, the Escrow
Agent.

(b) The Escrow Agent shall be under no duty to determine whether the Company or
the Primary Dealer is complying with the requirements of the Offering or
applicable securities or other laws that relate to the forwarding of Investor
Funds to the Escrow Agent. The Escrow Agent shall not be responsible for, or be
required to enforce, any of the terms or conditions of any Offering document or
other agreement between the Company or the Primary Dealer and any other party.

(c) The Escrow Agent may conclusively rely upon and shall be fully protected in
acting upon any statement, certificate, notice, request, consent, order or other
document believed by it to be genuine and to have been signed or presented by
the proper party or parties. The Escrow Agent shall have no duty or liability to
verify any such statement, certificate, notice, request, consent, order or other
document. Upon or before the execution of this Escrow Agreement, the Company
shall deliver to the Escrow Agent authorized signers’ lists in the form of
Exhibit C to this Escrow Agreement.



--------------------------------------------------------------------------------

(d) The Escrow Agent shall be under no obligation to institute and/or defend any
action, suit or proceeding in connection with this Escrow Agreement unless first
indemnified to its satisfaction.

(e) The Escrow Agent may consult counsel of its own choice with respect to any
question arising under this Escrow Agreement and the Escrow Agent shall not be
liable for any action taken or omitted in good faith upon the advice of such
counsel.

(f) The Escrow Agent shall not be liable for any action taken or omitted by it
except to the extent that a court of competent jurisdiction determines that the
Escrow Agent’s gross negligence or willful misconduct was the primary cause of
loss.

(g) The Escrow Agent is acting solely as escrow agent hereunder and owes no
duties, covenants or obligations, fiduciary or otherwise, to any person by
reason of this Escrow Agreement, except as otherwise explicitly set forth in
this Escrow Agreement, and no implied duties, covenants or obligations,
fiduciary or otherwise, shall be read into this Escrow Agreement against the
Escrow Agent.

(h) In the event of any disagreement between any of the parties to this Escrow
Agreement, or between any of them and any other person, including any Investor,
resulting in adverse or conflicting claims or demands being made in connection
with the matters covered by this Escrow Agreement, or in the event that the
Escrow Agent is in reasonable doubt as to what action it should take hereunder,
the Escrow Agent may, at its option, refuse to comply with any claims or demands
on it, or refuse to take any other action hereunder, so long as such
disagreement continues or such reasonable doubt exists, and in any such event,
the Escrow Agent shall not be or become liable in any way or to any person for
its failure or refusal to act, and the Escrow Agent shall be entitled to
continue so to refrain from acting until (i) the rights of all interested
parties shall have been fully and finally adjudicated by a court of competent
jurisdiction, or (ii) all differences shall have been adjudged and all doubt
resolved by agreement among all of the interested persons, and the Escrow Agent
shall have been notified thereof in writing. Notwithstanding the foregoing, the
Escrow Agent may in its discretion obey the order, judgment, decree or levy of
any court, whether with or without jurisdiction and the Escrow Agent is hereby
authorized in its sole discretion to comply with and obey any such orders,
judgments, decrees or levies.

(i) In the event that any controversy should arise with respect to this Escrow
Agreement, the Escrow Agent shall have the right, at its option, to institute an
interpleader action in any court of competent jurisdiction to determine the
rights of the parties.

(j) IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR
ANY SPECIAL, INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND WHATSOEVER
(INCLUDING WITHOUT LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM
OF ACTION.



--------------------------------------------------------------------------------

(k) The parties agree that the Escrow Agent had no role in the preparation of
the Offering documents, has not reviewed any such documents, and makes no
representations or warranties with respect to the information contained therein
or omitted therefrom (except for information provided by the Escrow Agent in
writing to the Company for inclusion in the Offering document).

(l) The Escrow Agent shall have no obligation, duty or liability with respect to
compliance with any federal or state securities, disclosure or tax laws
concerning the Offering documents or the issuance, offering or sale of the
Securities.

(m) The Escrow Agent shall have no duty or obligation to monitor the application
and use of the Investor Funds once transferred to the Company, that being the
sole obligation and responsibility of the Company.

6. Escrow Agent’s Fee. The Escrow Agent shall be entitled to compensation for
its services as stated in the fee schedule attached hereto as Exhibit D, which
compensation shall be paid by the Company. The fee agreed upon for the services
rendered hereunder is intended as full compensation for the Escrow Agent’s
services as contemplated by this Escrow Agreement; provided, however, that in
the event that the conditions for the disbursement of funds under this Escrow
Agreement are not fulfilled, or the Escrow Agent renders any material service
not contemplated in this Escrow Agreement, or there is any assignment of
interest in the subject matter of this Escrow Agreement, or any material
modification hereof, or if any material controversy arises hereunder, or the
Escrow Agent is made a party to any litigation relating to this Escrow
Agreement, or the subject matter hereof, then the Escrow Agent shall be
reasonably compensated for such extraordinary services and reimbursed for all
reasonable costs and expenses, including attorney’s fees and expenses,
occasioned by any delay, controversy, litigation or event, and the same shall be
paid by the Company. The Company’s obligations under this Section 6 shall
survive the resignation or removal of the Escrow Agent and the assignment or
termination of this Escrow Agreement.

7. Investment of Investor Funds; Income Allocation and Reporting.

(a) The Escrow Agent shall invest the Investor Funds, including any and all
earnings thereon, in accordance with the written instructions provided to the
Escrow Agent and signed by the Company in the form of Exhibit E, attached hereto
and incorporated by reference herein. For federal income tax purposes, the
Investor Funds will be treated as property of each Investor, and all items of
income, gain or loss related thereto shall be treated as items of income, gain
or loss of each such Investor. Any payments of earnings from this Escrow Account
shall be subject to withholding regulations then in force with respect to United
States taxes. The Escrow Agent shall make any federal, state, local or foreign
tax filings consistent with such treatment.

(b) The Escrow Agent shall be entitled to sell or redeem any such investments as
the Escrow Agent deems necessary to make any payments or distributions required
under this Escrow Agreement. The Escrow Agent shall have no responsibility or
liability for any loss which may result from any investment or sale of
investment made pursuant to this Escrow Agreement. The parties acknowledge that
the Escrow Agent is not providing investment supervision, recommendations, or
advice.



--------------------------------------------------------------------------------

(c) Prior to the execution of this Escrow Agreement, the Company shall provide
the Escrow Agent with certified tax identification numbers by furnishing
appropriate IRS forms W-9 or W-8 and other forms and documents that the Escrow
Agent may reasonably request. The Company understands that if such tax reporting
documentation is not so certified to the Escrow Agent, the Escrow Agent may be
required by the Internal Revenue Code of 1986, as amended, to withhold a portion
of any interest or other income earned on the Investor Funds pursuant to this
Escrow Agreement. The Company shall also provide tax reporting documentation for
the Investors as the Escrow Agent may reasonably request.

(d) The Company agrees to indemnify and hold the Escrow Agent harmless from and
against any and all taxes, additions for late payment, interest, penalties and
other expenses that may be assessed against the Escrow Agent on or with respect
to the Investor Funds unless any such tax, addition for late payment, interest,
penalties and other expenses shall be determined by a court of competent
jurisdiction to have been primarily caused by the Escrow Agent’s gross
negligence or willful misconduct. The terms of this paragraph shall survive the
assignment or termination of this Escrow Agreement and the resignation or
removal of the Escrow Agent.

8. Notices. All notices, requests, demands, and other communications under this
Escrow Agreement shall be in writing and shall be deemed to have been duly given
(a) on the date of service if served personally on the party to whom notice is
to be given, (b) on the day of transmission if sent by facsimile to the
facsimile number given below, with written confirmation of receipt, (c) on the
day after delivery to Federal Express or similar overnight courier or the
Express Mail service maintained by the United States Postal Service, (d) on the
fifth day after mailing, if mailed to the party to whom notice is to be given,
by first class mail, registered or certified, postage prepaid, and properly
addressed, return receipt requested, to the party, or (e) by electronic
transmission, including by way of e-mail (as long as such email is accompanied
by a PDF or similar version of the relevant document bearing an authorized
signature, which such signature shall, in the case of each of the Parties, be a
signature set forth on Exhibit B-1 or B-2, as applicable), with e-mail
confirmation of receipt, and, in the case of the Escrow Agent, notice will be
deemed given when actually received by the Escrow Agent, as follows:

If to the Company:

FundCore Institutional Income Trust Inc.

One World Financial Center, 30th Floor

New York City, NY 10281

Attn: Steven Ball, President and Chief Investment Officer

If to Primary Dealer:

Integrity Investments Inc.

221 Pensacola Road

Venice, Florida 34285

Attn: Richard F. Curcio, President



--------------------------------------------------------------------------------

If to Escrow Agent:

Wells Fargo Bank, N. A.

Corporate Trust Dept.

1700 Lincoln St., 10th fl.

MAC C7300-107

Denver, CO 80203-4500

Attn: Bruce F. Lewis

Telephone: 303-863-4944

Fax: 303-863-5645

Any party may change its address for purposes of this section by giving the
other party written notice of the new address in the manner set forth above.

9. Instructions for Forwarding Federal Reserve Wire Payments to Escrow Agent.

Wells Fargo Bank, N. A.

ABA Routing No.: 121000248

Account No.: 0001038377

BNF: Corporate Trust Clearing

F/F/C: Account Name: FundCore Institutional Income Trust Inc. Escrow

            Account No.: 80517100

Attn: Bruce F. Lewis

10. Indemnification of Escrow Agent. The Company indemnifies, defends and holds
harmless the Escrow Agent from and against, any and all loss, liability, cost,
damage and expense, including, without limitation, reasonable counsel fees and
expenses, which the Escrow Agent may suffer or incur by reason of any action,
claim or proceeding brought against the Escrow Agent arising out of or relating
in any way to this Escrow Agreement or any transaction to which this Escrow
Agreement relates unless such loss, liability, cost, damage or expense is
finally determined by a court of competent jurisdiction to have been primarily
caused by the gross negligence or willful misconduct of the Escrow Agent. The
terms of this Section 10 shall survive the assignment or termination of this
Escrow Agreement and the resignation or removal of the Escrow Agent.

11. Resignation. The Escrow Agent may resign upon thirty (30) days’ advance
written notice to the Company. If a successor escrow agent is not appointed
within the thirty (30) day period following such notice, the Escrow Agent may
petition any court of competent jurisdiction to name a successor escrow agent or
interplead the Investor Funds with such court, whereupon the Escrow Agent’s
duties hereunder shall terminate.



--------------------------------------------------------------------------------

12. Successors and Assigns. Except as otherwise provided in this Escrow
Agreement, no party hereto shall assign this Escrow Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto and any such attempted assignment without such prior written consent
shall be void and of no force and effect. This Escrow Agreement shall inure to
the benefit of and shall be binding upon the successors and permitted assigns of
the parties hereto. No other parties shall have any rights hereunder. Any
corporation or association into which the Escrow Agent may be converted or
merged, or with which it may be consolidated, or to which it may sell or
transfer all or substantially all of its corporate trust business and assets in
whole or in part, or any corporation or association resulting from any such
conversion, sale, merger, consolidation or transfer to which the Escrow Agent is
a party, shall be and become the successor Escrow Agent under this Escrow
Agreement and shall have and succeed to the rights, powers, duties, immunities
and privileges as its predecessor, without the execution or filing of any
instrument or paper or the performance any further act, any provision herein to
the contrary notwithstanding.

13. Governing Law; Jurisdiction. This Escrow Agreement shall be construed,
performed, and enforced in accordance with, and governed by, the internal laws
of the State of New York, without giving effect to the principles of conflicts
of laws thereof.

14. Severability. In the event that any part of this Escrow Agreement is
declared by any court or other judicial or administrative body to be null, void,
or unenforceable, said provision shall survive to the extent it is not so
declared, and all of the other provisions of this Escrow Agreement shall remain
in full force and effect.

15. Amendments; Waivers. This Escrow Agreement may be amended or modified, and
any of the terms, covenants, representations, warranties, or conditions hereof
may be waived, only by a written instrument executed by the parties hereto, or
in the case of a waiver, by the party waiving compliance. Any waiver by any
party of any condition, or of the breach of any provision, term, covenant,
representation, or warranty contained in this Escrow Agreement, in any one or
more instances, shall not be deemed to be nor construed as further or continuing
waiver of any such condition, or of the breach of any other provision, term,
covenant, representation, or warranty of this Escrow Agreement. The Company
agrees that any requested waiver, modification or amendment of this Escrow
Agreement shall be consistent with the terms of the Offering.

16. Entire Agreement. This Escrow Agreement contains the entire understanding
among the parties hereto with respect to the escrow contemplated hereby and
supersedes and replaces all prior and contemporaneous agreements and
understandings, oral or written, with regard to such escrow.

17. References to Escrow Agent. The Company and the Primary Dealer agree that
they or others acting on their instructions and behalf will not identify the
Escrow Agent’s name in the any printed or other matter in any language
(including, without limitation, the Offering document, any supplement or
amendment relating thereto, notices, reports and promotional material) unless
the Escrow Agent shall first have given its specific written consent thereto.

18. Section Headings. The section headings in this Escrow Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Escrow Agreement.



--------------------------------------------------------------------------------

19. Counterparts. This Escrow Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which shall constitute the same
instrument.

20. No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
Company and the Escrow Agent and their permitted successors and assigns and
nothing herein, express or implied, shall give or be construed to give to any
person, other than the Escrow Agent or the Company and such permitted successors
and assigns, any legal or equitable rights or remedies hereunder provided,
however, that the parties acknowledge and agree that Section 3(d) and Section 7
are included for the benefit of the Investors.

IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed the day and year first set forth above.

 

FundCore Institutional Income Trust Inc. By:   /s/ Lee Jay Taragin Its:   CFO /
COO Wells Fargo Bank, N.A., as Escrow Agent By:   /s/ Bruce F. Lewis Its:   Vice
President Date:   10-20-10



--------------------------------------------------------------------------------

EXHIBIT A

COPY OF OFFERING DOCUMENT



--------------------------------------------------------------------------------

EXHIBIT B

List of Investors

Pursuant to the Escrow Agreement dated October 120, 2010 by and between FundCore
Institutional Income Trust Inc. (the “Company”) and Wells Fargo Bank, N.A., as
escrow agent (the “Escrow Agent”), the Company hereby certifies that the
following Investors have paid money for the purchase of shares of Common Stock
of the Company (the “Securities”), and the money has been deposited with the
Escrow Agent:

 

1. Name of Investor

Address

Tax Identification Number (as set forth in Investor W-9 or W-8, as applicable,
attached)

Amount of Securities subscribed for

Amount of money paid and deposited with Escrow Agent

 

2. Name of Investor

Address

Tax Identification Number (as set forth in Investor W-9 or W-8, as applicable,
attached)

Amount of Securities subscribed for

Amount of money paid and deposited with Escrow Agent

 

Company: FundCore Institutional Income Trust Inc. By:     Its:     Date:    



--------------------------------------------------------------------------------

EXHIBIT C

CERTIFICATE AS TO AUTHORIZED SIGNATURES

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of FundCore
Institutional Income Trust Inc. and are authorized to initiate and approve
transactions of all types for the escrow account or accounts established under
the Escrow Agreement to which this Exhibit C is attached, on behalf of FundCore
Institutional Income Trust Inc.

 

Name / Title

     

Specimen Signature

Lee Jay Taragin     /s/ Lee Jay Taragin Name     Signature CFO / COO       Title
      Steven Ball     /s/ Steven Ball Name     Signature President and CIO      
Title       Michael Vessels     /s/ Michael Vessels Name     Signature Executive
VP and Secretary       Title                          Name     Signature       
           Title    



--------------------------------------------------------------------------------

EXHIBIT D

FEES OF ESCROW AGENT

FundCore Institutional Income Trust Inc. Subscription Escrow

 

Acceptance Fee:    $ 500.00   

Initial Fees as they relate to Wells Fargo Bank acting in the capacity of Escrow
Agent – includes review of the Escrow Agreement; acceptance of the Escrow
appointment; setting up of Escrow Account(s) and accounting records; and
coordination of receipt of funds for deposit to the Escrow Account(s).

Acceptance Fee payable at time of Escrow Agreement execution.

 

Escrow Agent Annual Administration Fee:    $ 4,000.00   

For ordinary administrative services by Escrow Agent – includes daily routine
account management; investment transactions; cash transaction processing
(including wire and check processing); disbursement of funds in accordance with
the agreement; and mailing of trust account statements to all applicable
parties.

This fee is payable in advance, with the first installment due at the time of
Escrow Agreement execution. The Annual Fee covers a full year or any part
thereof, and therefore will not be prorated or refunded in the year of early
termination.

Transaction Fees:

Return of subscribers’ funds if Minimum Amount not reached: $15 per check or
wire

:$25 per 1099 (if applicable)

 

Out-of Pocket Expenses:      At Cost   

We will charge for reasonable out-of-pocket expenses in response to specific
tasks assigned by the client or provided for in the escrow agreement, or for
out-of-pocket expenses such as express mail or courier charges if deemed
excessive. Time incurred in handling non-routine matters, such as amendments to
the documents or litigation administration, may result in additional charges.
Fees are subject to periodic review and adjustment.

NOTE: The transaction underlying this proposal, and all related legal
documentation, is subject to review and acceptance by Wells Fargo Bank in
accordance with industry standards. Should the actual transaction materially
differ from the assumptions used herein, Wells Fargo Bank reserves the right to
modify this proposal. This fee schedule is specifically based on the assumption
that the number of subscribers shall not exceed 30 and that the funds on deposit
are invested in the Wells Fargo Money Market Demand Account; if otherwise, we
reserve the right to adjust this fee. Acceptance of the appointment as Escrow
Agent is subject to the receipt of requested Due Diligence information on each
of the signing parties to the agreement as required by the USA Patriot Act. All
funds will be received from or distributed to a domestic or an approved foreign
entity. If the account does not open within three (3) months of the date shown
below, this fee proposal will be deemed to be null and void.



--------------------------------------------------------------------------------

EXHIBIT E

Agency and Custody Account Direction

For Cash Balances

Wells Fargo Money Market Deposit Accounts

Direction to use the following Wells Fargo Money Market Deposit Accounts for
Cash Balances for the escrow account or accounts (the “Account”) established
under the Escrow Agreement to which this Exhibit E is attached.

You are hereby directed to deposit, as indicated below, or as I shall direct
further in writing from time to time, all cash in the Account(s) in the
following money market deposit account of Wells Fargo Bank, N.A. (Bank):

Wells Fargo Money Market Deposit Account (MMDA)

I understand that amounts on deposit in the MMDA are insured, subject to the
applicable rules and regulations of the Federal Deposit Insurance Corporation
(FDIC), in the basic FDIC insurance amount of $250,000 per depositor, per
insured bank. This includes principal and accrued interest up to a total of
$250,000.

I acknowledge that I have full power to direct investments of the Account(s).

I understand that I may change this direction at any time and that it shall
continue in effect until revoked or modified by me by written notice to you.

 

/s/ Lee Jay Taragin Authorized Representative FundCore Institutional Income
Trust Inc. 11/2/10 Date